   Case 21-01608 Doc 11-1 Filed 02/17/21 Entered 02/17/21 09:34:52                                                     Desc
             Statement Accompanying Relief From Stay Page 1 of 1
Form G-4

                                        REQUIRED STATEMENT
                              TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY
   Debtor(s) Leonard Drake                                                   Case No.        21-01608           Chapter       7

   Moving Creditor Specialized Loan Servicing, LLC as servicing agent for                      Date Case Filed 02/05/2021

   Nature of Relief Sought        Lift Stay         Annual Stay             Other (describe)      Abandon 554b
                                                                        




    No-Asset Report Filed on
    No-Asset Report not Filed, Date of Creditors Meeting                          03 / 03 / 2021

   1.       Collateral
            a.         Home
            b.         Car Year, Make Model
            c.         Other (describe)

   2.       Balance Owed as of Petition Date          $99,487.15
            Total of all other Liens against Collateral

   3.       In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
            amounts and dates of all payments received from the debtor(s) post-petition.
   4.       Estimated Value of Collateral (must be supplied in all cases)         $58,156.00

   5.       Default
            a.         Pre-Petition Default
                      Number of months              11              Amount: $11,420.44

            b.         Post-Petition Default
                      Number of months                              Amount:

                      i.          On direct payments to the moving creditor
                                 Number of months                        Amount:

                      ii.         On payments to the Standing Chapter 13 Trustee
                                 Number of months                        Amount:

   6.       Other Allegations
            a.        Lack of Adequate Protection § 362(d)(1)
                     i.        No insurance
                     ii.       Taxes unpaid                 Amount
                     iii.      Rapidly depreciating asset
                     iv.       Other (describe):

            b.         No Equity and not Necessary for an Effective Reorganization § 362(d)(2)

            c.         Other "Cause" § 362(d)(1)

                      i.          Bad Faith (describe)
                      ii.         Multiple Filings
                      iii.        Other (describe): No plan/proposal how to cure default
            d.        Debtor's Statement of Intention regarding the Collateral
                      1. Reaffirm ii. Redeem iii.  Surrender                       iv. No Statement of Intention Filed


   Date:              February 17, 2021                                                     /s/ Wesley T. Kozeny
                                                                                             Counsel for Movant




   mwsLFG4ILN0000                                                                                              4151-N-0011
